Citation Nr: 1233572	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was scheduled for a Travel Board hearing to be held in April 2011, but he canceled his hearing request.  His hearing request is deemed withdrawn.

The issue of entitlement to service connection for an acquired psychiatric disorder to include depressive disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no diagnosis of a current left leg disorder.

2.  A right leg disorder, to include right knee degenerative joint disease and osteopenia, is not related to active service.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated as a result of service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  A left leg disorder was not incurred in or aggravated as a result of service.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in April 2007, prior to the initial rating decision.  However, this notice was returned as undeliverable.  The Veteran was sent another notice letter in March 2008 that met the abovementioned notice requirements and also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration.  The claims were thereafter readjudicated in a May 2008 rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  He has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  To date, VA has not afforded the Veteran an examination for his claimed bilateral leg disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence of record is such that the duty to obtain medical examinations was not triggered.  With respect to the claimed left leg disorder, service treatment records do not reflect a left leg injury or chronic condition.  The claims file is also negative for a currently diagnosed left leg condition or subjective report of left leg symptoms.  The Veteran also has not reported a continuity of any left leg symptoms since service.  Thus, there is no indication that a claimed left leg disability or symptoms may be associated with service.  As such, a VA examination need not be obtained.  See McLendon, supra.

With respect to the claimed right leg disorder, there are current diagnoses of right knee degenerative joint disease and right knee osteopenia.  Service records show a right ankle injury (inversion sprain); a right leg injury or chronic condition is not noted.  There is no indication that right knee degenerative joint disease and osteopenia may be associated with service.  In this respect, VA medical records show the Veteran reported an initial right knee injury in 2006, with onset of right leg pain and swelling at that time and continuity of similar symptoms since then.  He has not otherwise reported a continuity of any right leg symptoms since service, nor is any other competent evidence linking his current right knee disorders to service.  Accordingly, the Board finds no basis for a VA examination to be obtained.  See McLendon, supra (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

The Board finds that all necessary development has been accomplished, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Service treatment records are negative for a left or right leg injury or diagnosis of a chronic disorder.  The Veteran was diagnosed with a right ankle inversion sprain in January 1978 after suffering a twisting injury.  He was treated with a gel cast and given a 10-day profile.  No further complaint or treatment is noted beyond the initial consultation and treatment.  A separation examination is not of record.  

Post-service VA medical records dated in 2008 show a complaint of right knee pain and swelling in October 2008.  On evaluation, the Veteran reported the initial onset of his right leg pain and swelling was two years prior when he fell and bent his knee backwards at his home.  He was diagnosed with right knee degenerative joint disease and osteopenia.  No opinion was offered with respect to the etiology of the disorders.  There is no evidence of complaints, treatment, or diagnoses related to the left leg.

Given the evidence of record, the Board finds that service connection for a left leg disorder is not warranted because there is no evidence that a left leg disorder currently exists and because there is no evidence of a left leg injury or chronic disorder in service.  The Veteran would be competent to report current left leg symptomatology, as well as having experienced a left leg injury during service, but he has not done so in this case.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The record does not otherwise contain any medical evidence of a chronic left leg disorder.  To the extent the Veteran claims service connection for a left leg disorder on the basis of pain symptoms alone, the Board notes that pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A right leg disorder is currently diagnosed as right knee degenerative joint disease and osteopenia.  There is no indication that right knee degenerative joint disease manifested to a compensable degree within one year of service discharge, therefore it may not be presumed that this disorder had onset in service.  38 C.F.R. § 3.303, 3.307, 3.309.  Moreover, there is no persuasive evidence linking the current right knee degenerative joint disease and osteopenia to any aspect of service, to include the noted right ankle inversion sprain in January 1978.  The Veteran has not reported a continuity of symptoms since discharge, and in fact reported that the initial onset of right knee symptoms was in 2006.  Also, the Board finds that he is not competent to link his currently-diagnosed degenerative joint disease or osteopenia in the right knee to a right ankle sprain that happened in service nearly three decades ago, particularly with no reported continuity of symptoms.  See Jandreau, 492 F. 3d 1372.  His medical treatment of record also fails to suggest such a correlation.  In short, the required causal nexus has not been established in this case.  

In light of the record, the Board finds that the evidence of record simply fails to provide a basis for granting service connection for either a left or right leg disorder.  Accordingly, the claims concerning a left leg and right leg disorder are denied.

ORDER

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, which he alleges is due to having witnessed the death of a fellow service member during basic training.  Current outpatient treatment records reflect a diagnosis of depression.   

Service treatment records are negative for any complaints, diagnosis or treatment of a psychiatric disorder.  Post-service VA treatment records show that during an evaluation in October 2008 the Veteran reported having difficulty sleeping over the last 6 months.  He indicated that he was experiencing disturbing dreams related to basic training and associated cold sweats and anxiety.  A February 2010 mental health treatment note shows that he reported having witnessed a fellow service member killed during basic training and became depressed as a result.  He stated that after the incident he stayed in trouble, received an Article 15, and began to use drugs and alcohol as a means to self-medicate.  In his March 2010 Substantive Appeal (VA Form 9), he reported that he was depressed during service and at service discharge.  The Veteran's service personnel records are not in the file.

In light of the Veteran's report of in-service disciplinary problems, the RO should obtain his service personnel records.  The RO should also afford the Veteran a VA psychiatric examination to ascertain whether any current psychiatric disorder may have had its inception in service.   See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records management agency and obtain the Veteran's service personnel records as would reflect any disciplinary action taken against him.  All attempts to procure these records should be documented in the claims file.  If any records cannot be obtained a notation to that effect should be made in the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  Also, associate with the claims folder copies of all pertinent, outstanding VA records, dated since February 2010. 

3.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms and any chronicity of the symptoms since service.  He should be provided a reasonable amount of time to submit this lay evidence.

4.  After the aforementioned development is complete, the Veteran should afforded a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset during the Veteran's military service; or was manifested within one year of service discharge.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.  The rationale for all findings and conclusions should be set forth in the report. 

If the examiner is unable to offer the requested opinion without resort to speculation, the reasons for that should be explained, including whether there is additional evidence that could enable a non-speculative opinion to be provided or whether the inability to provide a non-speculative opinion is based on the limits of medical knowledge.

5.  Then, readjudicate the claim.  If the decision remains adverse, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


